Citation Nr: 9903031	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  94-18 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for a scar of the neck.

2.  Entitlement to service connection for depression 
secondary to the service connected neck scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This appeal arises from a rating decision of February 1994 
from the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The neck scar was not tender or painful on objective 
demonstration.

3.  There was no inflammation or swelling, the vascular 
supply was good, and there was no ulceration of the neck 
scar.

4.  There was no limitation of function of the neck due to 
the scar.

5.  The neck scar causes at most slight disfigurement.

6.  Service connection for arthritis of the cervical spine 
that was claimed as a neck or cervical spine disorder was 
previously denied.

7.  The veteran's neck scar has not proximately caused or 
aggravated his depression.


CONCLUSION OF LAW

1.  The criteria for an increased disability rating for a 
scar of the neck are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (1998).

2.  The preponderance of the evidence is against the claim 
for service connection for depression due to a service 
connected neck scar.  38 U.S.C.A. §§ 1110, 5107, 7105 (West 
1991); 38 C.F.R. §§ 3.310(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with his claims folder.  
Accordingly, the Board finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Increased rating

In a rating decision in May 1946, service connection for 
"scar, P.O. [post operative] excision of sarcoma, right side 
of neck" was granted with a noncompensable disability rating 
assigned.  The noncompensable disability rating has remained 
in effect since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The evaluation of the same disability or manifestations of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).

Disfiguring scars of the head face and neck are rated under 
the criteria of Diagnostic Code 7800.  Under these criteria, 
a scar resulting in slight disfigurement warrants a 
noncompensable rating and a moderately disfiguring scar 
warrants a 10 percent rating.  A 30 percent disability rating 
is warranted for severe disfigurement, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating is warranted for complete 
or exceptionally repugnant deformity of one side of the face 
or marked or repugnant bilateral disfigurement.  If in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).

Under the criteria of Diagnostic Code 7803, a 10 percent 
rating is warranted for a superficial scar that is poorly 
nourished with repeated ulceration.  Diagnostic Code 7804 
provides that a 10 percent disability rating is warranted for 
a superficial scar that is tender and painful on objective 
demonstration.  The provisions of Diagnostic Code 7805 
indicate that other scars will be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).  

The report of a May 1995 VA scars examination notes that the 
scar was not tender or painful on objective demonstration.  
Additionally, there was no inflammation or swelling, the 
vascular supply was good, and there was no ulceration.  
Therefore, a 10 percent rating under the criteria of either 
Diagnostic Code 7803 or 7804 is not warranted.  Additionally, 
the examination report indicates that there was no limitation 
of function of the neck due to the scar.  Therefore, an 
increased disability rating under the criteria of Diagnostic 
Code 7805 is also not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).

The report of a VA scars examination, dated in May 1995, 
notes that there was a linear transverse scar in the right 
neck area that was seven centimeters by one centimeter.  The 
texture was firm and the color was black.  There was no 
keloid formation, no adherence, and no depression.  These 
findings do not show any abnormalities of the scar and 
indicate only that a scar was present on the right side of 
the neck.  Since there were no abnormalities of the scar 
noted and it was on the side of the neck, this indicates a 
scar that is at most slightly disfiguring.  Therefore, an 
increased rating is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1998).

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for a 
scar of the neck.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1998).

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for a disability that is proximately due to or the 
result of a service connected disability.  38 C.F.R. 
§ 3.310(a) (1998).

The veteran contends that he has depression due to chronic 
pain in his neck from surgery during service to remove a 
tumor.  The June 1995 VA mental disorders examination report 
indicates that chronic pain in the veteran's neck and back 
aggravated his depression.  However, there is no evidence in 
the record which shows that the removal of the hemangioma has 
caused any neck or cervical spine disorder.  More 
importantly, the veteran previously claimed that a neck or 
cervical spine disorder was secondary to his neck surgery, 
however, a rating decision in February 1992 specifically 
denied service connection for arthritis of the cervical 
spine.  The veteran was advised of this decision in a letter 
to him in March 1992.  That decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  The May 1995 
VA scars examination report specifically shows that the scar 
was not tender or painful.  Additionally, in a statement 
received in May 1995, the veteran specifically indicated that 
it was his neck pain that caused his depression.  Since the 
veteran is not service connected for a neck or cervical spine 
disorder, any component of depression that he may have due to 
neck pain cannot be due to a service connected disability.  
38 C.F.R. § 3.310(a) (1998).

The June 1995 VA mental disorders examination report notes 
that the veteran indicated that the neck scar was growing 
where the sarcoma tumor was removed.  The report indicates 
that the veteran's fear of the growing and worsening tumor 
was a factor in aggravating his depression.  However, the 
tumor was described in May 1944 by the Army Medical Museum as 
a hemangioma, not sarcoma.  Additionally, the May 1995 VA 
scars examination report indicates that there was no keloid, 
swelling, or inflammation.  The report also indicates that 
there was no residual of the sarcoma.  There is no competent 
evidence of a recurrence of the hemangioma or other 
abnormality of the scar.  Therefore, the premise for the 
opinion that the growing and worsening tumor in part 
aggravated the depression is not accurate.  Accordingly, the 
opinion is not of probative value.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) ("diagnoses can be no better than 
the facts alleged").  

As noted above, the opinion in the June 1995 VA examination 
report that the veteran's growing and worsening tumor 
aggravated his depression is not probative since there was no 
tumor or other scar abnormality present.  The examination 
report does indicate that chronic neck and back pain, and 
marital conflicts aggravated his depression.  Since the 
examination report shows that the nonservice connected neck 
and shoulder pain, and marital conflicts were factors in 
aggravating the veteran's depression, and the opinion that a 
recurring tumor aggravated the depression is not probative, 
the veteran's service connected neck scar has not proximately 
caused or aggravated his depression.  38 C.F.R. § 3.310(a) 
(1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
depression due to a service connected neck scar.  38 U.S.C.A. 
§§ 1110, 5107, 7105 (West 1991); 38 C.F.R. §§ 3.310(a), 
20.1103 (1998).



ORDER

1.  An increased disability rating for a scar of the neck is 
denied.
2.  Service connection for depression secondary to a service 
connected neck scar is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 7 -


